ITEMID: 001-24003
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: BERNADOTTE v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, the late Sigvard Bernadotte, was a Swedish national, born in 1907 and was living in Stockholm. Following his death on 5 February 2002, his widow, Marianne, declared that she wished to pursue the application on his behalf. He is represented before the Court by Mrs Muhlenbock, a lawyer practising in Stockholm. The Government are represented by Mrs Eva Jagander of the Ministry for Foreign Affairs, as Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was son of the late Swedish King Gustav VI Adolf. By descent he was born a prince. On 8 March 1934 the applicant, without the consent of the King, entered into marriage with a woman who was not of royal descent. For this reason, on 9 March 1934, the applicant’s father, the then Crown Prince Regent Gustav Adolf, decided on the King’s behalf:
“By entering into marriage without the King’s consent and with the daughter of a foreign private person, His Majesty, The Duke of Uppland, in accordance with Article 44 of the Instrument of Government and Article 5 of the Order of Succession, has forfeited his own, his children’s and his successors’ right of succession to the throne. Moreover, he has forfeited the titles and the privileges, which until now he has enjoyed in his capacity as a hereditary prince”.
The members of the Government cabinet expressed their agreement with the above decision and agreed with the King’s decision that “Sigvard Oscar Fredrik for the future may use the family name Bernadotte”. It has ever since been the understanding of the Swedish Kings that the applicant thereby lost his right to the title of prince and he has been treated accordingly in the Official Yearbooks of State Officials and Nobility respectively.
Since 1976 the applicant, in several petitions to the present King of Sweden, King Carl XVI Gustav, requested that his hereditary prince title be reaffirmed by the King. The applicant supplied some information about exchanges from 1997 and 1998 between his lawyer at the time and the Marshall of the Realm (riksmarskalken). This included an extract from a letter of 15 May 1997 from the Marshall stating that “the King had not found grounds for revising the interpretations and application of his predecessor’s decision in the matter. Thus, the Royal Court considers that it had finalised its examination of the case”.
The most recent petition to the King, dated 1 December 2000, was rejected on 19 December 2000. The Marshall of the Realm referred to earlier exchanges in the course of which it had been stated that the King was not prepared to carry out a revision or amendment to his predecessor’s decision in the matter. In so far as the King and the Royal Court were concerned, no changes would be made in respect of applicable titles.
Under Swedish law, these refusals cannot form the subject of an appeal.
According to the applicant, he suffered various inconveniences as a result of the removal of his prince title and the subsequent refusals to restore his title.
At the material time (1934), Article 44 of the 1809 Instrument of Government read as follows.
"No prince of the Royal House, be he crown prince, hereditary prince or prince, may marry without the King’s knowledge and consent. In the event that this should occur, he has forfeited his hereditary right to the realm for his own part, that of his children and descendants."
A similar provision was contained in section 5 of the 1810 Act of Succession, which provided that the same applied if a prince, with or without the knowledge and consent of the King, married a commoner (“a private man’s daughter”) of Swedish or foreign origin.
Following a reform in 1937, section 5 was amended to require the King to hear the Government cabinet before consenting to the marriage of a prince. At the same time, the reference to a commoner of foreign origin was abolished, while that to a commoner of Swedish origin was retained. According to the respondent Government, the reason was that, after the First World War, the number of ruling sovereigns and royal houses and other families of equal status had been reduced.
According to information supplied by the Government, the main features of the domestic law pertaining to the acquisition and loss of a name remained unchanged throughout the relevant period. In 1963 the legal provisions concerning names were brought together in one statute, the 1963 Names Act (namnlagen), later replaced by the 1982 Names Act. Under these rules, surnames were acquired at birth and could be lost only in limited circumstances, for example if it were established in paternity proceedings that a certain man was not the father of a person carrying his surname or where the person concerned was not entitled to acquire the surname in the first place or had acquired a surname that caused inconvenience to another person on account of a risk of confusion. The right to carry a first name that had been registered or approved could not be revoked.
Although there was no definition of the concept of name under Swedish law, it was considered that designations other than names fell outside that concept, as they were not deemed to constitute means of personal identification. This was the case of terms that indicated a profession - for example teacher, lawyer or military, or occupational position - such as professor, judge or commander, and likewise indications of rank or title, such as assistant professor, district court judge or captain. Such designations were not afforded the legal protection applicable to names. There was no domestic legal provision regulating the use of the titles of prince and princess nor any legal protection of those titles.
